Citation Nr: 1414603	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  12-21 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center
in St. Paul, Minnesota



THE ISSUE

Whether nonservice-connected pension benefits were properly terminated effective February 1, 2007 based on excessive countable income.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to October 1948.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the St. Paul, Minnesota, Pension Management Center (Agency of Original Jurisdiction or AOJ) which terminated an award of nonservice-connected pension benefits effective February 1, 2007.

The claim on appeal relies upon information contained in a separate Income Verification Match (IVM) folder.  VA General Counsel's Opinion, dated November 14, 1995, VAOPGCADV 29-95, provides for the authority of the Board to review the IVM folder and for guidelines to be implemented in the safeguarding of the IVM folder in its transmittal to the Board.  Any further adjudication of this claim should take into consideration the existence of the IVM folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Historically, the Veteran was awarded nonservice-connected pension benefits effective July 1, 2004.  His only reported income consisted of Social Security benefits.  An IVM conducted in 2009 disclosed that the Veteran received trust income in the year 2007 which, when combined with his Social Security benefit payment, exceeded the maximum annual pension rate (MAPR) for the year 2007.  Based on this information, the AOJ has terminated the Veteran's award of nonservice-connected pension benefits effective February 1, 2007.

The Veteran, through the assistance of family members, reports that the income received in 2007 constituted a one-time trust payment.  It is asserted that the total amount of income reported by the IVM is incorrect, as the Veteran was required to transfer some of that money to another beneficiary.  It is also reported that, since February 2008, the Veteran has been living in an assisted living facility costing $2,900 per month.

In adjudicating this claim, the AOJ has attempted to obtain additional information from the Veteran regarding the net amount of income received from the 2007 trust payment, and the total amount of the Veteran's unreimbursed medical expenses.  See generally July 2012 Statement of the Case.  The AOJ has even invited the Veteran to file a claim for special monthly pension benefits based upon need for regular aid and attendance.  Id.  Unfortunately, the Veteran has not responded to the information requests.  See Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (claimant cannot wait passively for VA assistance in circumstances where claimant may or should have information in obtaining the putative evidence).

The Board takes note of the discussion in Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009), wherein the Federal Circuit Court emphasized the fact that the VA disability system is paternalistic in nature, and not intended to include traps for unwary pro se litigants attempting to find their way through the labyrinthine corridors of the Veterans' adjudicatory system.  The Federal Circuit Court has repeatedly emphasized that the VA adjudication system is "paternalistic" and "uniquely pro-claimant" in nature.  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).

Here, the information of record suggests that the Veteran may have entitlement to nonservice-connected pension benefits beginning in fiscal year 2008 and, potentially, special monthly pension benefits.  Neither the AOJ nor the Board can determine this entitlement without further information provided by the Veteran.  A review of the record reveals that, due to the Veteran's current disablement requiring assisted living care, his family members have been assisting in the prosecution of his appeal which may hinder access to the necessary information.  In one last effort to assist the Veteran, the Board remands this claim to the AOJ to provide the Veteran with the specific forms necessary to determine his entitlement to nonservice-connected pension benefits since February 1, 2007.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Assist the Veteran with the following actions:

a) provide the Veteran VA Form 21-0516-1 (Improved Pension Eligibility Verification Report (Veteran with no children)) and request him to provide all income information since February 1, 2007, to include a copy of the bank account statement(s) and any other legal documents which show that he did not retain legal custody of the total trust payment funds received in 2007;

b) provide the Veteran VA Form 21-8416 (Medical Expense Report) and request him to provide all medical expense information since February 1, 2007, to include the date he entered an assisted living facility and any medical evidence which shows the onset of his inability to care for himself; and

c) provide the Veteran VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) and request him to return this form with the necessary information.

2.  Thereafter, readjudicate the Veteran's entitlement to nonservice-connected pension benefits since February 1, 2007.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

